UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6386



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER LEE SADLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Richard L. Voorhees, Dis-
trict Judge. (CR-95-134-V, CA-99-3-V)


Submitted:   May 11, 2000                   Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Lee Sadler, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Walter Lee Sadler seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).       We have reviewed the record and the district court’s opin-

ion and find no reversible error.             Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Sadler, Nos. CR-95-134-V;

CA-99-3-V (W.D.N.C. Feb. 16, 2000).*             We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




       *
       Although the district court’s order is marked as “filed” on
February 4, 2000, the district court’s records show that it was
entered on the docket sheet on February 16, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                          2